COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  THE STATE OF TEXAS,                              §                No. 08-20-00021-CR

                  Appellant,                       §                  Appeal from the

  v.                                               §         County Criminal Court at Law No. 4

  RODOLFO MORALES,                                 §              of El Paso County, Texas

                  Appellee.                        §                (TC# 20180C06554)

                                               §
                                             ORDER

       Pending before the Court is the State’s Motion for a Stay of Trial Court Proceedings in a

case styled The State of Texas v. Rodolfo Morales, Cause No. 20180C06554, which is currently

pending in the County Criminal Court at Law No. 4 of El Paso County, Texas, and is set for jury

trial on Monday, January 27, 2020. The State has filed a notice of appeal from a trial court ruling

that granted a motion to suppress. This order is appealable and the State is statutorily entitled to a

stay of the trial court proceedings pending disposition of the appeal. See TEX.CODE

CRIM.PROC.ANN. art. 44.01(a)(5), (e).

       Accordingly, the State’s motion for a stay is GRANTED. The trial court is directed to stay

all proceedings in The State of Texas v. Rodolfo Morales, Cause No. 20180C06554, pending

disposition of this appeal or further order of this Court.

       IT IS SO ORDERED this 24th day of January, 2020.

                                                       PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.